Justice ORIE MELVIN,
dissenting.
I am compelled to dissent since I believe the majority misconstrues the Superior Court’s holding. The majority reiterates this Court’s jurisprudence that holds incarceration alone will not serve as a ground for termination of parental rights. The cases cited by the majority, however, do not stand for the proposition that incarceration can never satisfy the statutory ground of incapacity when the length of *582that incarceration is factored into the court’s assessment of 28 Pa.C.S. § 2511.
Some background is in order. Appellant C.S. (“Father”) has two children: A.I.S., born July 5, 2007, and R.I.S., born October 23, 2008 (also collectively referred to as “Children”). A.I.S. has special needs for which he receives speech and physical therapy. R.I.S. suffers from asthma and requires treatments twice a day at a minimum and could receive them up to six times per week. N.T., 3/2/10, at 37.
On June 14, 2008, Father began serving a sentence of imprisonment of four to eight years in Pennsylvania for convictions of possession of a firearm, carrying a firearm without a license, and receiving stolen property.1 It appears he currently is incarcerated at SCI Albion in Pennsylvania.
York County Children and Youth Services (“CYS”) initially became involved with the family after receiving a referral, on January 21, 2009, alleging that K.H. (“Mother”) had no food or diapers for Children and that the family lacked appropriate housing. Additionally, Mother allegedly was leaving Children unattended and selling the family’s food stamps. Id. at 9. CYS located Mother at a shelter the next day, and she told CYS the children were in the care of her paramour, he refused to return them, and their safety was in jeopardy. She therefore requested emergency placement of Children, which occurred forthwith. Id. at 10.2 On January 26, 2009, following an emergency placement hearing, the trial court continued the children in CYS’s care pending a dependency hearing.
CYS filed petitions of dependency on January 28, 2009. Id. at 11. The initial dependency hearing scheduled for February 3, 2009, was postponed because Mother requested counsel. At the rescheduled hearing on February 9, 2009, the trial court adjudicated the children dependent, with a goal of family reunification, and placed them in foster care. Father did not object to any of the goals established for him in the three family service plans dated February 9, 2009, July 7, 2009, and December 16, 2009. Id. at 12. Father provided proof that he completed one program, entitled “Thinking for a Change,” while incarcerated. Id. at 17.
On December 9, 2009, which was within eleven months of Children’s dependency adjudication, CYS filed petitions to change the goal from reunification to adoption and termination of Mother’s and Father’s parental rights to both Children. Id. at 10. The petitions to terminate parental rights were based upon 23 Pa.C.S. § 2511(a)(1), (2), (5), and (8). On March 2, 2010, after a hearing, the trial court granted the petitions to terminate Mother’s parental rights to both children, decisions she did not appeal. It denied CYS’s petitions regarding Father. The trial court determined that the only evidence to support either the goal change or termination was Father’s incarceration, and it refused to grant CYS’s petitions based on that fact alone. The trial court also cited Father’s “exemplary” prison record and his attempts to do what he could while incarcerated in order to maintain contact with Children. For example, while in prison, Father allegedly sent cards to Children, participated in the “Reading to Your Children” program, and requested updates on their progress and medical conditions from the CYS caseworker. Father also partiei-*583pated in review hearings and meetings by telephone.
The trial court opined, in response to the Pa.R.A.P. 1925(b) statement filed by CYS, that Father’s prison sentence was not of sufficient length to support the conclusion that termination would be in Children’s best ’ interests, “especially when within a relatively short time father’s minimum prison sentence will be reached and his release is likely, based on his conduct to date.” Trial Court Opinion, 5/21/10, at 3. This statement is in direct conflict with its prior statement following the March 2, 2010 hearing wherein the court noted: “If I look at it solely in the interest of the children, I believe, based upon my experience of 20 years in Criminal Court, that the likelihood today of him getting prere-lease status is not good. And in fact, in my experience, most people are serving beyond their minimum.” Trial Court Order, 3/2/10, at 2. The trial court also suggested that, if contact between Father and Children occurred in the meantime, “reasonable bonds” could be established within a year of Father’s release because Children will be five and six years old, respectively, which is “young enough they can still be flexible enough” and not “locked into their respective positions.”3 Id. at 5.
The trial court failed to evaluate any of the considerations enumerated in 42 Pa. C.S. § 6351(f), which lists matters to be determined at permanency hearings. It did not acknowledge the proper standard in considering a goal change and, instead, focused exclusively on the petitions to terminate parental rights.
CYS filed an appeal to the Superior Court. The Honorable Cheryl Lynn Allen authored the memorandum reversing the trial court, the Honorable Sallie Updyke Mundy concurred in the result, and the Honorable Robert E. Colville authored a dissenting memorandum. In re R.I.S., 791-792 MDA 2010 and 828-829 MDA 2010, 23 A.3d 591, unpublished memorandum (Pa.Super. filed December 22, 2010). The Superior Court opined that the family service plan goal should have been changed to adoption because Father simply was incapable of caring for his children while in prison. At the earliest, Father would be able to begin performing those duties in June 2012, which is Father’s earliest release date. The Superior Court cited the Adoption and Safe Families Act of 1997 (ASFA), Pub.L. 105-89, 111 Stat. 2115 (codified as amended in scattered sections of 42 U.S.C.), which is designed to grant permanency to a child’s life by resolving the child’s placement needs within eighteen months of an adjudication of dependency. The Superior Court found an abuse of discretion, reasoning that the trial court ignored Children’s need for permanency and security. The court concluded that, in light of Father’s incarceration and the children’s immediate needs, “adoption is the appropriate goal.” In re R.I.S., supra at 9.
The Superior Court also agreed with CYS’s claim that the trial court abused its discretion by failing to terminate Father’s parental rights, concluding that termination was appropriate under 23 Pa.C.S. § 2511(a)(2), which provides:
where the repeated and continued incapacity, abuse, neglect or refusal of the *584parent has caused the child to be without essential parental care, control or subsistence necessary for his physical or mental well-being and the conditions and causes of the incapacity, abuse, neglect or refusal cannot or will not be remedied by the parent.
The Superior Court noted that, at the earliest, Father may be released in June 2012 and at the latest, in June 2016. Like the trial court, the Superior Court recognized that even after being released from prison, Father must overcome additional hurdles before being able to care for Children, such as obtaining housing and employment and fulfilling the conditions of parole. The Superior Court considered the trial court’s conclusion that Father’s possible imminent release, combined with the fact that he cared for A.I.S. before his incarceration, suggested he will do so once again. The court determined that Father’s incarceration for four to eight years rendered him incapable of caring for Children in the near future. Moreover, it found that Father’s imprisonment should not toll the ASFA in his favor because a parent cannot toll his parental rights while waiting for a more convenient time to perform parental duties. In re R.I.S., supra at 16 (“This Court refuses to affirm a decision of the trial court that would, prospectively, remove Children from the only parents they have known, and place them in the custody of a biological father they do not know and with whom they have not bonded-and whose ability to parent Children remains speculative.”).
The Superior Court acknowledged that incarceration alone does not provide grounds for termination, but it concluded that “Father’s incarceration is evidence of his parental incapacity” because his “failure to comply with the laws of the Commonwealth created a situation and an environment that has left Children without proper parental care.” Id. at 16-17. The Court also opined that “[t]he length of Father’s prison sentence supports the conclusion that he cannot remedy the parental deficiencies that led to Children’s placement.” Id. at 17 (emphasis added).
The Superior Court then cited section 2511(b) of the Adoption Act4 and In re K.Z.S., 946 A.2d 753, 762 (Pa.Super.2008),5 before concluding that “no bond exists between Children and Father where Father has been incarcerated since A.I.S. was eleven months old and before R.I.S. was even born.” In re R.I.S., supra at 19. To the contrary, the Superior Court determined that termination would serve the best interests of Children. While observing that the record supported a conclusion that Children were “happily bonded” with their foster parents, the Superior Court was silent regarding whether the foster parents had expressed any interest in adopting the children.6 Thus, the Superior *585Court reversed the trial court’s orders relating to Father with respect to goal change and termination.
As noted supra, Judge Mundy concurred in the result. Judge Colville dissented, echoing Father’s and the trial court’s view that incarceration, standing alone, is insufficient to terminate parental rights. The dissent concluded that the trial court’s findings of Father’s “exemplary” efforts in prison were supported by the record. In re R.I.S., supra at 3 (Colville, J., dissenting). Judge Colville concluded, however, that since the trial court may not have properly considered the distinction between goal change and termination, the case should be remanded for additional hearings relating to the goal change request. Father filed a petition for allowance of appeal to this Court, and we granted review.
In In re Adoption of McCray, 460 Pa. 210, 331 A.2d 652 (1975),7 this Court affirmed the termination of an incarcerated father’s parental rights where the evidence established that “he did not take advantage of his visitation rights or his personal counselors nor did he make sincere or persistent efforts to locate or inquire about his daughter.” Id. at 655 (footnote omitted). We noted that
a parent’s absence and/or failure to support due to incarceration is not conclusive on the issue of abandonment. Nevertheless, we are not willing to completely toll a parent’s responsibilities during his or her incarceration. Rather, we must inquire whether the parent has utilized those resources at his or her command while in prison in continuing a close relationship with the child. Where the parent does not exercise reasonable firmness “in declining to yield to obstacles,” his other rights may be forfeited.
Id. at 655 (citation and footnotes omitted).
Similarly, Adoption of Baby Boy A., 512 Pa. 517, 517 A.2d 1244 (1986), concerned a child who was born to an incarcerated father. Unlike the instant case, the father in Baby Boy A. made no effort to establish a bond with his child while he was in prison. After his release, he attempted to contact the child’s mother but did little to establish himself in the child’s life. The trial court refused to terminate the father’s parental rights, and the Superior Court reversed and remanded for an order of termination. We affirmed, stressing that incarceration, standing alone, is not dispositive, but the imprisoned parent must attempt to overcome obstacles and maintain a relationship with his child. Id. at 1246. We held that termination was proper because the father had made no effort to overcome the obstacles of incarceration.
The misconception that Father and the majority glean from these cases is that if an incarcerated parent makes any effort to maintain a parent-child relationship, the court may not terminate his parental rights. I do not believe this is a proper explication of the evolution of termination of parental rights jurisprudence in this Commonwealth since the advent of the ASFA. Although an incarcerated parent may be doing everything required of him while in prison, the child’s need for consistent parental care cannot be cast aside or put on hold.
While we have not written since 1986 in Baby Boy A. on the relationship between the length of incarceration and termination *586of parental rights, it is clear that we never held therein that if an incarcerated parent does attempt to maintain the relationship, parental rights may not be terminated. We never foreclosed the possibility that incarceration and the attendant circumstances may render a parent incapable of both providing essential parental care and remediation of that situation. See 23 Pa.C.S. § 2511(a)(2). The Superior Court, however, has repeatedly, and I believe properly, advised since we spoke in Baby Boy A., that there is no isolated evaluation on this issue other than the standard set forth in the statute. A court must take into consideration all of the relevant factors, including the nature of the relationship before incarceration, the terms of incarceration, and their effect on a parent’s ability to perform parental duties, along with a parent’s efforts to remain involved with his child while incarcerated. See, e.g., In re Z.P., 994 A.2d 1108 (Pa.Super.2010) (citing cases).
In addition, the Superior Court consistently has held that the welfare of the child is paramount. Long-term incarceration, where a prisoner’s ability to parent his child in the foreseeable future is “speculative at best,” will justify termination of parental rights under section 2511(a)(2) even if the parent expresses a willingness to parent the child. Z.P., supra; In re Adoption of W.J.R., 952 A.2d 680 (Pa.Super.2008) (citing cases); but see In re I.G., 939 A.2d 950 (Pa.Super.2007) (reversing trial court’s decision to terminate parental rights of incarcerated parent where all available efforts to maintain contact with the children were undertaken, including visitation, there was evidence of a bond between the father and children, and the trial court did not engage in a “searching inquiry” into the nature of the existing bond between the children).
In fact, this Court has repeatedly recognized:
A decision to terminate parental rights, never to be made lightly or without a sense of compassion for the parent, can seldom be more difficult than when termination is based upon parental incapacity. The legislature, however, in enacting the 1970 Adoption Act, concluded that a parent who is incapable of performing parental duties is just as parentally unfit as one who refuses to perform the duties.
In determining whether parental rights should be terminated, the court must recognize the essential needs of the child as well as the rights of the parent.
When ... a parent is incapable of meeting the child’s essential needs, ... the state may constitutionally intervene to protect the “physical or mental well-being” of the child. In these circumstances, the interest of the parent in keeping the child conflicts with the interest of the child in its essential physical and emotional needs and the Legislature has constitutionally mandated that the interests of the weaker party, the child, should prevail. This legislative determination must be accorded great deference for “when an issue involves policy choices as sensitive as those implicated by the involuntary termination of parental rights, the appropriate forum for their resolution in a democracy is the Legislature.” (Citation omitted.) Id., [477 Pa.] at 339, 383 A.2d at 1236.
Adoption of J.J., 515 A.2d at 891 (internal citations omitted). I believe the same considerations apply when the incapacity stems from lengthy incarceration and not just from a mental or physical disability.
The trial court failed to apply these fundamental precepts to the totality of the circumstances. The Juvenile Act required the trial court’s assessment of the request for a goal change to be child-focused. Instead of deciding what placement was ap~ *587propriate by assessing what was best suited to the safety, protection and physical, mental, and moral welfare of the children, the trial court ignored this vital inquiry and focused on Father’s interests in avoiding termination of his parental rights. Consequently, there is nothing in the record to support the trial court’s denial of the goal change request. Moreover, the trial court’s resolution of the termination petition was tainted by its misperception of the holdings in Adoption of McCray and Baby Boy A. and its failure to consider the paramount interests of the children. Accordingly, I would affirm the Superior Court, as it reached the proper result, although it may not have fully explicated its rationale.
Here, the Superior Court’s decision is not squarely in conflict with this Court’s case law. The court held that Father’s uncertain prospects regarding his ability to parent the Children, combined with a lack of a bond with the Children, outweighed Father’s efforts to maintain a presence in Children’s life. The Superior Court also acknowledged the simple reality that “incapacity” to conduct parental duties under section 2511(a)(2) is a different inquiry from a “desire” to do so.
The Superior Court determined that the goal change was proper because Father simply was incapable of caring for his children while in prison, and he would not be able even to attempt those duties until June 2012 at the earliest and 2016 at the latest. At that point, Children will be either five and six years old, at the youngest, or nine and ten years old. Neither A.I.S. nor R.I.S. has any recollection of Father; indeed, R.I.S. was not yet born when Father was imprisoned, and A.I.S. was less than one year old. The Superior Court cited ASFA, which is designed to grant permanency to a child’s life by resolving his placement needs within eighteen months. The Superior Court found an abuse of discretion, reasoning the trial court ignored Children’s need for permanency and security and concluding, in light of the length of Father’s incarceration and the Children’s immediate needs, that “adoption is the appropriate goal.” In re R.I.S., supra at 9. I agree. The trial court’s contrary conclusions were based on nothing more than speculation and its misapprehension of the applicable standards by balancing Father’s best interests against the Children’s.
In my view, the resultant incapacity derived from a parent’s incarceration, in light of the length of the sentence imposed, can and should be considered in the evaluation of whether termination is appropriate under 23 Pa.C.S. § 2511(a)(2), (5), and (8), and whether it is in the children’s best interests pursuant to 23 Pa.C.S. § 2511(b). Therefore, I would affirm the Superior Court, and I dissent.

. A.I.S. was less than one year old, and R.I.S. was not yet born when Father began serving his sentence.


. CYS also was involved with Mother’s third child, Z.B.S., bom May 24, 2006, who has a different father. This appeal does not include any issues relating to Z.B.S.


. Before the March 2, 2010 hearing, contact between Children and Father had never occurred. Father testified that Children's foster parents refused to accept his telephone calls and refused to bring Children to court to see him prior to the hearing. Visitation had not been approved by the trial court because the prison was an eleven-and-one-half-hour round trip from Children’s foster home. N.T., 3/2/10, at 25. Furthermore, CYS did not have the necessary video equipment to permit video visits.


. 23 Pa.C.S. § 2511(b) provides that in terminating the rights of a parent, the court shall give primary consideration to the developmental, physical, and emotional needs and welfare of the child. It also provides that parental rights may not be terminated solely due to environmental factors beyond the control of the parent.


. In In re K.Z.S., the Superior Court affirmed termination of parental rights under 23 Pa.C.S. § 2511(a)(1) and (b) after noting that the child had lived with his foster mother for all but twenty days of his life, and the biological mother had made minimal efforts to comply with her family service plan goals, missing thirty-three of fifty-three scheduled visitation periods with no explanation for her absences. The Superior Court opined that this evidence was sufficient to support an inference that there was no bond between the child and the mother.


.The record reveals that there is a pre-adop-tive home that is willing to adopt Children and their half-sister, Z.B.S.


. While Adoption of McCray proceeded under the prior Adoption Act of 1970 and predated our requirement of proof by clear and convincing evidence, instead utilizing a standard of preponderance of the evidence, see In re Adoption of J.J., 511 Pa. 590, 515 A.2d 883 (1986), this Court's admonition therein regarding requisite standards in order for an incarcerated parent to maintain a relationship with his child remains vital.